Citation Nr: 0638842	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  99-24 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance under 
38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




INTRODUCTION

The veteran served on active duty from October 1940 to March 
1946 as a combat medic in the South Pacific where he was 
wounded in action.  He died in March 1999.  The appellant is 
the veteran's widow.   

This matter arises from an April 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  It was remanded by the Board of 
Veterans' Appeals (Board) in September 2003 and August 2005.


FINDINGS OF FACT

1.  The veteran died in March 1999.  The death certificate 
indicates that the immediate cause of his death was 
ventricular fibrillation, due to or as a consequence of 
cardiovascular disease.  

2.  At the time of the veteran's death service connection was 
in effect for bilateral upper and lower extremity 
thromboangitis obliterans, evaluated as 60 percent disabling.

3.  The preponderance of the competent evidence of record is 
against finding that the veteran's death was causally 
connected to either service or his service-connected 
thromboangitis obliterans.




CONCLUSIONS OF LAW

1.  The veteran's fatal cardiovascular disease was not 
incurred in or aggravated by service, and it may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2002 
and Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2006).

2.  The veteran's death was not proximately due to or the 
result of a disease or injury incurred in service, or due to 
a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
1310, 5103, 5103A, 5107 (West 2002 and Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303, 3.312 (2006).

3.  The eligibility requirements for dependents' educational 
benefits under Chapter 35, Title 38, United States Code, have 
not been met.  38 U.S.C.A. §§ 3501, 3510 (West 2002 and Supp. 
2005); 38 C.F.R. §§ 3.807, 21.3021 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 (West 2002 and Supp. 2005), VA first 
has a duty to provide an appropriate claim form, instructions 
for completing it, and notice of information necessary to 
complete the claim if it is incomplete.  Second, under 38 
U.S.C.A. § 5103(a), VA has a duty to notify the claimant of 
the information and evidence needed to substantiate and 
complete a claim, i.e., evidence of veteran status; evidence 
of a nexus between service and death; and the effective date 
of any benefits.  The appellant must also be notified to 
submit all evidence in her possession, what specific evidence 
she is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim. This includes 
obtaining all relevant evidence adequately identified in the 
record, and, in some cases, securing expert opinions.  38 
U.S.C.A. § 5103A.

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in June 1999 and July 
2001 correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a), save for a failure to provide notice of the type of 
evidence necessary to establish an effective date for the 
benefits sought on appeal.  The claims were readjudicated in 
the April 2006 supplemental statement of the case (SSOC).  
The failure to provide notice of the type of evidence 
necessary to establish an effective date for the benefits 
sought on appeal is harmless because the preponderance of the 
evidence is against the appellant's claims, and any questions 
as to the appropriate effective dates to be assigned are 
moot.

Under 38 U.S.C.A. § 5103(a), notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the provisions of 38 U.S.C.A. § 5103(a) were 
enacted after the rating decision at issue, thus making 
compliance with the timing requirements of 38 U.S.C.A. § 5103 
impossible.  Since then, however, the content of the notice 
provided to the appellant fully complied with the 
requirements of that statute.  The appellant has been 
afforded a meaningful opportunity to participate in the 
adjudication of her claims, to include the opportunity to 
present pertinent evidence.  Thus any error in the timing was 
harmless, the appellant was not prejudiced, and the Board may 
proceed to decide this appeal.  Simply put, there is no 
evidence of any VA error in notifying the appellant that 
reasonably affects the fairness of this adjudication.  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Service and 
postservice medical records are of record, and there is no 
pertinent evidence which has been identified as available 
that is not currently part of the claims file.  Hence, VA has 
fulfilled its duty to assist the appellant in the prosecution 
of her claim.  38 U.S.C.A. § 5103A.

The Evidence 

This World War II veteran died in March 1999.  The death 
certificate indicates that the immediate cause of his death 
was ventricular fibrillation, due to or as a consequence of 
cardiovascular disease.  At the time of the veteran's death 
service connection was in effect for bilateral upper and 
lower extremity thromboangitis obliterans, evaluated as 60 
percent disabling.

A review of the service medical records reveals no complaints 
or findings pertaining to either ventricular fibrillation or 
cardiovascular disease. An October 1945 chest x-ray 
specifically found that the veteran's heart and aorta were 
within normal limits.

The veteran was seen for a VA examination in October 1946.  
Physical examination revealed no evidence of cardiac 
enlargement, or aneurysm.  An electrocardiogram showed a 
tendency to a left axis deviation.  The heart was within 
normal limits on chest x-ray examination.  The pertinent 
diagnoses were thromboangitis, and Raynaud's syndrome.  
Significantly, however, neither this report nor any 
postservice medical evidence even suggests that 
cardiovascular disease was compensably disabling within one 
year of the veteran's separation from active duty, or is 
related to service.  

In March 1999, the veteran was transported to a private 
medical facility after suffering a cardiac arrest.  
Unfortunately, he failed to respond to emergency treatment, 
and was pronounced dead.  The diagnosis was cardiac arrest.

Donald Cugini, M.D., reported in August 1999, that the 
veteran had suffered from Raynaud's and Buerger's diseases.  
Dr. Cugini also reported that the veteran was a borderline 
diabetic, and that he suffered from hypertension and severe 
carotid stenosis.  A history of a pulmonary emboli was also 
noted.  Dr. Cugini did not link the cause of death to the 
veteran's active duty service, or to a service connected 
disorder. 

Private medical records pertaining to care provided between 
January 1968 and August 1996 show evidence of hypertension as 
early as January 1968.  

The appellant has submitted numerous articles which pertain 
to ventricular fibrillation, thromboangitis obliterans, 
peripheral arterial disease, orthostatic hypotension, 
Buerger's disease, peripheral blood vessel diseases, 
thrombophlebitis, and cold  sensitivity.  None of these 
specifically discuss the veteran. 

In November 2004 a VA physician, after reviewing the claims 
file, opined that it was not likely that the veteran's 
cardiovascular disease had its onset in-service, or within 
one year of service.  It was further opined that it was not 
likely that the veteran's fatal cardiovascular disease was 
proximately due to or the result of his service connected 
thromboangitis obiliterans, or that thromboangitis 
obiliterans aggravated the veteran's heart disease.  Finally, 
the reviewing physician opined that it was not likely that 
thromboangitis obiliterans in any way precipitated or 
hastened the death of the veteran due to cardiovascular 
disease.  The physician noted that thromboangitis obiliterans 
is not a cause of cardiovascular disease, and that 
hypertension was more likely than not the underlying etiology 
of the veteran's cardiovascular disease.

In December 2005 a VA physician reviewed the November 2004 
opinion and found no evidence of in-service cardiac 
pathology.  The reviewing physician also noted that a single 
elevated blood pressure reading in October 1946 did not 
support a diagnosis of hypertension.  The reviewing physician 
noted that the veteran did not undergo an autopsy, but that 
cardiovascular disease was a valid diagnosis for the cause of 
death in the absence of an autopsy given the veteran's 
medical history.  The reviewer opined that it was not likely 
that the veteran's service connected thromboangitis 
obiliterans or Raynaud's syndrome played any role in his 
death since these disorders do not predispose a person to 
cardiovascular disease. 

Analysis 

In order to establish entitlement to service connection for 
the cause of the veteran's death, applicable law requires 
that the evidence show that a disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b).

In order to constitute the contributory cause of death it 
must be shown that the service-connected disability 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c).

If the service-connected disability affected a vital organ, 
careful consideration must be given to whether the 
debilitating effects of the service-connected disability 
rendered the veteran less capable of resisting the effects of 
other diseases.  38 C.F.R. § 3.312(c)(2).

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury which was incurred in service. 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303, 3.304.  

Cardiovascular disease will be presumed to have been incurred 
in or aggravated by service if it had become manifest to a 
degree of 10 percent or more within one year of the veteran's 
separation from active duty. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131; 38 C.F.R. §§ 3.307, 3.309. 

A claim of entitlement to service connection generally 
requires competent evidence of a current disability; proof as 
to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Layno v. Brown, 6 Vet. App. 465 (1994).

At the time of the veteran's death service connection was in 
effect for bilateral upper and lower extremity thromboangitis 
obliterans, evaluated as 60 percent disabling, however, there 
is no competent medical evidence relating the veteran's death 
from cardiovascular disease to service or to any service 
connected disability.  Indeed, the veteran's service-
connected disability is not shown by competent medical 
evidence to have contributed substantially or materially to 
cause his death, and it is not shown to have been of such 
severity that it resulted in debilitating effects and a 
general impairment of health to an extent that rendered him 
materially less capable of resisting the effects of other 
disease causing death.  Thus, the veteran's service-connected 
disability was not the immediate or underlying cause of his 
death, and was not etiologically related to the cause of 
death.

Furthermore, the veteran's cardiovascular disease was not 
manifest during service or to a compensably disabling degree 
within one year of separation.  As mentioned previously, the 
veteran's service medical records are completely devoid of 
any cardiac pathology.  The veteran was diagnosed with 
hypertension in the 1960's, i.e., decades after he was 
discharged from service, but there is no competent medical 
evidence establishing that his death from cardiovascular 
disease was related to service or was compensably disabling 
within one year of his separation from active duty.

In sum, the evidence is against establishing that the cause 
of the veteran's death had its onset in-service, that 
cardiovascular disease was manifest within one year of 
service separation, or that his death was otherwise related 
to service or a service connected disorder.  Accordingly, 
cardiovascular disease was not incurred in or aggravated by 
service, and cardiovascular disease may not be presumed to 
have been so incurred in service.  The veteran's service-
connected disorder did not contribute substantially or 
materially to cause his death and it was not of such severity 
that it resulted in debilitating effects and a general 
impairment of health to an extent that rendered him 
materially less capable of resisting the effects of other 
disease causing death.  The appellant's lay assertions are 
unsupported by competent evidence and do not serve as a basis 
to allow the claim.

Hence, the preponderance of the evidence is against the claim 
and there is no doubt to be resolved. 38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49 53 (1990).

The benefit sought on appeal is denied.

In reaching this decision the Board considered the assertion 
that the veteran's cardiovascular disease was related to his 
in-service history of smoking.  Notably, however, the veteran 
died in March 1999.  Hence, given the fact that the 
appellant's claims were not presented prior to June 1998, the 
provisions of 38 U.S.C.A. § 1103 (West 2002) bar entitlement 
to service connection for death on the basis that his death 
was attributable to in-service use of tobacco products.  The 
Board is bound by this statute.

Finally, the Board considered the medical literature 
presented by the appellant.  The literature submitted, 
however, is too general and inconclusive to establish a link 
between the veteran's fatal cardiovascular disease and 
service.  Mattern v. West, 12 Vet. App. 222, 228 (1999); 
Sacks v. West, 11 Vet.App. 314 (1998). 

II. Entitlement to benefits pursuant to Chapter 35, Title 38, 
United States Code.

In pertinent part Chapter 35, Title 38, United States Code 
extends the VA educational program to surviving spouses of 
veterans who died of service-connected disabilities and to 
the surviving spouse of a veteran who, when he died, had a 
service-connected total disability that was permanent in 
nature.  38 U.S.C.A. §§ 3500, 3501(a)(1); 38 C.F.R. §§ 3.807, 
21.3021.

At the time of the veteran's death in March 1999 he did not 
have a service connected disorder that was permanent in 
nature.  Given that fact and the fact that service connection 
for the cause of the veteran's death is not warranted, the 
Board concludes that the criteria for basic eligibility for 
dependent's educational assistance under Chapter 35, Title 
38, United States Code, have not been met.




ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to benefits pursuant to Chapter 35, Title 38, 
United States Code is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


